PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


ROLAND A. THOMPSON,                   
             Petitioner-Appellant,
                 v.
KATHLEEN GREENE; ATTORNEY                        No. 03-7401
GENERAL FOR THE STATE OF
MARYLAND,
             Respondents-Appellees.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                Catherine C. Blake, District Judge.
                        (CA-02-2002-CCB)

                      Argued: February 1, 2005

                      Decided: October 25, 2005

       Before LUTTIG, KING, and SHEDD, Circuit Judges.



Vacated and remanded by published opinion. Judge King wrote the
opinion, in which Judge Luttig and Judge Shedd joined.


                             COUNSEL

ARGUED: Frederick Carl Crombie, ARNOLD & PORTER, Wash-
ington, D.C., for Appellant. Ann Norman Bosse, Assistant Attorney
General, OFFICE OF THE ATTORNEY GENERAL OF MARY-
LAND, Baltimore, Maryland, for Appellees. ON BRIEF: J. Joseph
Curran, Jr., Attorney General of Maryland, Baltimore, Maryland, for
Appellees.
2                        THOMPSON v. GREENE
                              OPINION

KING, Circuit Judge:

   Roland A. Thompson appeals the district court’s July 2003 dis-
missal of his petition for habeas corpus relief. Thompson v. Conroy,
No. 02-2002 (D. Md. July 31, 2003) (the "Opinion"). In that proceed-
ing in the District of Maryland, the Attorney General of Maryland, as
counsel for the respondents and as a named respondent (along with
Kathleen Greene, the Acting Warden of Maryland’s Eastern Correc-
tional Institution), failed to serve Thompson with the exhibits support-
ing the Attorney General’s answer to the petition (the "Exhibits"). The
district court, by its Opinion dismissing the petition, declined to com-
pel such service. Opinion at 7-8. We granted Thompson a certificate
of appealability ("COA") on whether the lack of service contravened
the Due Process and Equal Protection Clauses of the Fourteenth
Amendment. As explained below, the Attorney General’s failure to
serve the Exhibits violated the procedural rules governing service of
such exhibits in habeas corpus proceedings. As a result, we vacate
and remand without reaching the constitutional issues.

                                   I.

   Thompson was convicted by a Maryland state court jury in August
1998 on two counts of second-degree murder and two counts of using
a handgun in the commission of a felony.1 On October 23, 1998, he
was sentenced to sixty years in prison. Thompson appealed his con-
viction to Maryland’s Court of Special Appeals, which affirmed on
June 16, 1999. Hackney v. Maryland, No. 1676 (Md. Ct. Spec. App.
1999). On September 14, 1999, the Court of Appeals of Maryland
denied certiorari. Thompson v. Maryland, 736 A.2d 1066 (Md. 1999).
Thompson filed a petition for state post-conviction relief in the Cir-
cuit Court for Baltimore City on June 19, 2000. On December 15,
2000, following an evidentiary hearing, that petition was denied.
    1
   In brief, the trial evidence established that, in November 1997,
Thompson and others met with two men in Baltimore, one of whom pos-
sessed a handgun that he sought to exchange for money or drugs. In the
ensuing events, the two men were fatally shot and Thompson and his co-
defendant were convicted.
                          THOMPSON v. GREENE                             3
Thompson v. Maryland, No. 198022021-22 (Md. Cir. Ct. 2000). On
April 15, 2002, Thompson’s application for leave to appeal the circuit
court’s ruling was denied by the Court of Special Appeals. Thompson
v. Maryland, No. 2820 (Md. Ct. Spec. App. 2002).

   On June 13, 2002, proceeding pro se, Thompson filed a petition for
habeas corpus relief, pursuant to 28 U.S.C. § 2254, in the District of
Maryland. He alleged multiple constitutional errors: (1) that his trial
counsel had been ineffective for (a) failing to object to the introduc-
tion of "other crimes" evidence and (b) failing to move for a separate
trial from Thompson’s co-defendant; (2) that he had been denied an
impartial jury because a juror was asleep during the presentation of
evidence; and (3) that the trial court erred by (a) not conducting sepa-
rate trials of him and his co-defendant, (b) allowing the introduction
of other crimes evidence, and (c) permitting the jury to review eviden-
tiary videotapes during its deliberations in the presence of the court’s
law clerk. On July 31, 2002, in response to Thompson’s petition, the
district court issued an Order to Show Cause, directing the Attorney
General to answer the petition and "to furnish with [the] answer cop-
ies of all relevant opinions, transcripts and materials."

   On November 4, 2002, the Attorney General filed an answer to
Thompson’s petition containing twenty Exhibits (collectively, the "An-
swer").2 He served the text of his Answer on Thompson, but failed to
serve the Exhibits, which included trial and post-conviction hearing
transcripts, the parties’ state court briefs, and various state court opin-
ions. In the Answer’s fifty-two page text, the Attorney General relied
on the Exhibits for his contentions on why Thompson was not entitled
to habeas corpus relief, devoting more than thirty pages to quotations
from them. In serving the Answer’s text on Thompson, the Attorney
General included only an "index" of the various Exhibits.

  On November 25, 2002, Thompson filed a pro se "Motion to
Object to Respondent’s Answers to Petition for Writ of Habeas Cor-
pus/Order to Show Cause and Request for Production of Documents."
He contended therein that he was entitled to be served with the Exhib-
  2
   In our use herein of the term "Answer," we refer to both the text of
the Answer (which was served) and the Exhibits (which were not
served).
4                          THOMPSON v. GREENE
its and that he could not adequately respond to the Answer without
them. On December 4, 2002, the district court ordered Thompson to
respond to the Attorney General’s assertion that certain of his habeas
corpus claims had been procedurally defaulted, but it did not autho-
rize Thompson to address the Answer’s contentions on the merits of
his claims. The court also noted Thompson’s objection to the Attor-
ney General’s failure to serve the Exhibits and held the issue in
"abeyance." On February 5, 2003, Thompson filed a limited response
on the procedural default issue and again asserted that his ability to
respond to the Answer was materially hindered by the Attorney Gen-
eral’s failure and refusal to serve the Exhibits.

   In opposing Thompson’s request for the Exhibits, the Attorney
General informed the district court that, pursuant to his office policy,
he does not serve habeas corpus petitioners with the exhibits to an
answer if there are five or more such exhibits. In that event, the exhib-
its are filed with the court but not served on the petitioner. The Attor-
ney General contended that neither the Rules Governing Section 2254
Cases in the United States District Courts (the "Habeas Rules"), nor
any other applicable legal authority, requires service of such exhibits.
See 28 U.S.C. foll. § 2254. He further asserted that serving habeas
corpus petitioners with exhibits was a burdensome endeavor and that,
in order to receive the Exhibits, Thompson was first obliged to dem-
onstrate to the court a particularized need for them.

   On July 31, 2003, the district court issued its Opinion dismissing
Thompson’s § 2254 petition. The court ruled that certain of Thomp-
son’s substantive claims were without merit while others had been
procedurally defaulted.3 In so ruling, the court relied heavily on the
Exhibits, including evidence reflected in transcripts that were neither
signed nor certified. In a part of the Opinion entitled "Discovery Mat-
    3
    More specifically, the court ruled that Thompson’s claims regarding
ineffective assistance of counsel, the presence of the law clerk during
jury deliberations, and part of his claim regarding the introduction of
other crimes evidence were without merit. Opinion at 8-23. The court
also ruled that Thompson had procedurally defaulted on his claims
regarding the denial of an impartial jury, the failure to sever his trial from
his co-defendant, and part of his claim regarding other crimes evidence.
Id. at 4-7.
                         THOMPSON v. GREENE                            5
ters," the court denied Thompson’s request for the Exhibits, reasoning
that they were "not necessary in explaining why [procedural] default
may have occurred." Opinion at 7. The court observed that Habeas
Rule 5 did not contemplate a "reply" by Thompson to the Answer,
and there was "no reason to believe that ‘exceptional circumstances’
exist to require yet another round of briefing in this case." Id. at 7-8.

   Still proceeding pro se, Thompson timely noted an appeal to this
Court and applied to the district court for a COA on both the merits
of his petition and the Attorney General’s failure to serve the Exhib-
its. He asserted that the Attorney General’s failure to serve the Exhib-
its and the court’s denial of his request for them "unconstitutionally
infringed upon his due process rights." Thompson also contended
that, pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975),
the court was required to notify him that the Exhibits would be used
to decide the merits of his claims, and to provide him an opportunity
to rebut them. On September 4, 2003, the district court denied his
request for a COA. Thompson v. Conroy, No. 02-2002 (D. Md. 2003).

                                   II.

   On May 3, 2004, we granted Thompson a COA on the issue of
"whether the Maryland Attorney General has a constitutional proce-
dural due process obligation to serve a habeas petitioner with the
exhibits used to support its Answer." Thereafter, on May 26, 2004, we
appointed counsel to represent Thompson on appeal. On September
2, 2004, we expanded the COA to include Thompson’s claim that the
Attorney General’s policy on service of such exhibits contravenes the
Equal Protection Clause of the Fourteenth Amendment.

   We possess jurisdiction in this appeal pursuant to the COA. See 28
U.S.C. § 2253(c)(1)(A). Such a COA is issued only when a petition
for habeas corpus relief has made a substantial showing of the denial
of a constitutional right. Id. § 2253(c)(2). Once an appeal is properly
before us, however, we are obliged to resolve any non-constitutional
procedural matters first, because a reviewing court should "‘not pass
upon a constitutional question although properly presented by the
record, if there is also present some other ground upon which the case
may be disposed of.’" Slack v. McDaniel, 529 U.S. 473, 485 (2000)
(quoting Ashwander v. TVA, 297 U.S. 288, 347 (1936) (Brandeis, J.,
6                        THOMPSON v. GREENE
concurring)); see also Reid v. Angelone, 369 F.3d 363, 372 n.5 (4th
Cir. 2004) (recognizing that court may grant COA "and then affirm
the denial of habeas relief on procedural grounds").

   In conducting our analysis, we review de novo the legal rulings of
the district court. Rouse v. Lee, 339 F.3d 238, 244 (4th Cir. 2003).
Pursuant to the COA issued in this matter, we review only the district
court’s ruling on the Attorney General’s failure to serve the Exhibits,
and thus we do not assess the merits of Thompson’s petition. Because
we resolve this appeal on non-constitutional grounds, we need not
reach Thompson’s constitutional claims.

                                 III.

   At issue in this appeal is whether the Attorney General was obliged
to serve Thompson with the Exhibits contained in the Answer. As we
have pointed out, when serving an answer on a habeas corpus peti-
tioner, it is the Attorney General’s policy and practice not to serve
such exhibits if there are five or more of them. The Attorney General
contends that this policy is permissible under the Habeas Rules,
which, he maintains, do not require service of such exhibits. As
explained below, the relevant procedural rules required the Attorney
General to serve the Exhibits on Thompson.

                                  A.

   The Attorney General maintains on appeal that the applicable rules
of procedure do not mandate service of the Exhibits on Thompson.
Indeed, he contends that it is an "open question" whether the rules
require that an answer’s text be served on a habeas corpus petitioner
at all. As explained below, we reject his contentions. Both the Habeas
Rules and the Federal Rules of Civil Procedure (the "Civil Rules")
specify that exhibits constitute contents of such an answer. And, in
light of the Advisory Committee Notes on the Habeas Rules, and the
relevant provisions of the Civil Rules and the Local Rules of the
United States District Court for the District of Maryland (the "Mary-
land Local Rules"), service of an answer and its exhibits on a habeas
corpus petitioner is plainly mandated.
                            THOMPSON v. GREENE                               7
                                       1.

   First, we examine the requirements for an answer to a habeas cor-
pus petition under the Habeas Rules, which govern all habeas corpus
proceedings conducted in the district courts. See Habeas Rule 1 (pro-
viding that the Habeas Rules are applicable to a petition "by a person
in custody pursuant to a judgment of a state court"). Habeas Rule 5
describes the mandatory contents of an answer: "There shall be
attached to the answer such portions of the transcripts as the answer-
ing party deems relevant" and "a copy of the petitioner’s brief on
appeal and of the opinion of the appellate court, if any, shall also be
filed by the respondent with the answer." Habeas Rule 5 (emphasis
added).4 The Habeas Rules thus view the exhibits contained in a
habeas corpus answer to be a part of the answer itself, without which
a habeas corpus answer must be deemed incomplete.5

   The Civil Rules also make clear that the written instruments made
exhibits to any pleading are a part of the pleading (such as a habeas
corpus answer). The Civil Rules are to be applied, "when appropri-
ate," in habeas corpus proceedings "to the extent that they are not
  4
   During the relevant period, the pertinent provisions of Habeas Rule 5
provided that
      [t]he answer shall respond to the allegations of the petition. . . .
      There shall be attached to the answer such portions of the tran-
      scripts as the answering party deems relevant. . . . If a transcript
      is neither available nor procurable, a narrative summary of the
      evidence may be submitted. If the petitioner appealed from the
      judgment of conviction or from an adverse judgment or order in
      a post-conviction proceeding, a copy of the petitioner’s brief on
      appeal and of the opinion of the appellate court, if any, shall also
      be filed by the respondent with the answer.
Habeas Rule 5 (West 2001); see also Sizemore v. Dist. Ct., 50th Judicial
Dist., 735 F.2d 204, 207 (6th Cir. 1984) ("[I]t is obvious that the manda-
tory language of Rule 5 places the burden upon the State . . . to attach
all relevant sections [of the transcripts] to its answer." (emphasis added)).
   5
     Importantly, the district court’s July 31, 2002 Show Cause Order
required the Attorney General "to furnish with [the] answer copies of all
relevant opinions, transcripts and materials," thus echoing the require-
ments of Habeas Rule 5.
8                        THOMPSON v. GREENE
inconsistent with [the Habeas Rules]." Habeas Rule 11; see also Civil
Rule 81(a)(2) (providing that Civil Rules are applicable in habeas cor-
pus proceedings "to the extent that the practice in such proceedings
is not set forth in statutes of the United States [or] the [Habeas Rules]
. . . and has heretofore conformed to the practice in civil actions").
Specifically, Civil Rule 10(c) provides that a "copy of any written
instrument which is an exhibit to a pleading is a part thereof for all
purposes." See, e.g., Horsley v. Feldt, 304 F.3d 1125, 1134 (11th Cir.
2002) ("It would seem to follow [from Rule 10(c)] that if an attach-
ment to an answer is a ‘written instrument,’ it is part of the plead-
ings."); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d
Cir. 1991) ("Relying on Rule 10(c), we have held that the complaint
is deemed to include any written instrument attached to it as an
exhibit or any statements or documents incorporated in it by refer-
ence.").

                                   2.

   Second, we turn to the applicable requirements for the service of
pleadings. Although the Habeas Rules do not explicitly require ser-
vice of the answer on the petitioner, such service — an elementary
step in litigation in our judicial system — was plainly contemplated
when the Rules were promulgated by the Supreme Court in 1976, as
reflected in the relevant Advisory Committee Notes. It is appropriate
for us to rely on the guidance of the Advisory Committee to supple-
ment any deficiency in the explicit provisions of a given Habeas Rule.
See United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) ("In the
absence of a clear legislative mandate, the Advisory Committee Notes
provide a reliable source of insight into the meaning of a rule."). The
Advisory Committee Notes specify that Habeas Rule 5 "does not indi-
cate who the answer is to be served upon, but it necessarily implies
that it will be mailed to the petitioner (or to his attorney if he has
one)." Notes to Rule 5 (1976 Adoption).

   Moreover, the Civil Rules clearly mandate service on an adversary
of pleadings and their contents. Civil Rule 5(a) requires that service
be made on all parties not in default of "every pleading subsequent
to the original complaint unless the court otherwise orders," including
all papers relating to discovery, motions, notices, designation of
record on appeal, and other "similar paper[s]."
                           THOMPSON v. GREENE                              9
   Finally, the Maryland Local Rules require that service be made of
an answer and its exhibits.6 In pertinent part, the Maryland Local
Rules provide that "[a]ll Court papers other than the original com-
plaint must bear a certificate signed by counsel stating that the service
required by [Civil Rule] 5(a) has been made." Maryland Local Rule
102(1)(c). Indeed, any submission of more than five exhibits "shall be
tabbed and indexed." Maryland Local Rule 105(5)(b). Notably, the
Maryland Local Rules only authorize a party to omit the filing of "vo-
luminous exhibits" with the permission of the court. Maryland Local
Rule 105(1). Thus, the applicable rules mandate that an answer in a
habeas corpus proceeding, along with all of its exhibits, must be
served on a petitioner.7

  6
     Under Civil Rule 83, a district court may "make and amend rules gov-
erning its practice [that] shall be consistent with" the Civil Rules. In this
appeal, there is no assertion that the Maryland Local Rules were incon-
sistent with the Civil Rules, and they were thus applicable to Thomp-
son’s proceedings in the district court.
   7
     Our reading of the applicable rules to require a respondent to serve his
answer on a habeas corpus petitioner is further supported by the interpre-
tive rule that courts should construe statutes and rules so as to avoid rais-
ing constitutional questions. See, e.g., Zadvydas v. Davis, 533 U.S. 678,
689 (2001) (construing detention provision to contain reasonableness
limitation in order to avoid constitutional questions that would otherwise
arise). The constitutionality of the Habeas Rules would be placed in seri-
ous question if they were read to exempt habeas corpus proceedings from
the general service requirements. See Mullane v. Cent. Hanover Bank &
Trust Co., 339 U.S. 306, 313 (1950) ("[A]t a minimum [the Due Process
Clause] require[s] that deprivation of life, liberty or property by adjudi-
cation be preceded by notice and opportunity for hearing."). Similarly, to
read the Habeas Rules as permitting a respondent to file exhibits that he
fails to serve upon a habeas corpus petitioner would essentially allow
him to communicate ex parte with the court, contrary to one of the basic
tenets of our adversary system. See Doe v. Hampton, 566 F.2d 265, 276
(D.C. Cir. 1977) ("[A]s a general rule, ex parte communications by an
adversary party to a decision-maker in an adjudicatory proceeding are
prohibited as fundamentally at variance with our conceptions of due pro-
cess.").
10                       THOMPSON v. GREENE
                                   3.

   The courts to have considered similar issues have concluded that
service of an answer’s exhibits on a habeas corpus petitioner is man-
dated. For example, in Pindale v. Nunn, a New Jersey district court
concluded that "Habeas Rule 5 required [the State] to serve the
Answer and the documents attached to and filed with the Answer" on
the petitioner. 248 F. Supp. 2d 361, 365 (D.N.J. 2003). In Pindale, the
State had failed to serve the exhibits to its answer, asserting that the
applicable rules did not require such service. In rejecting the State’s
contention, the court ruled that both Habeas Rule 5 and the Civil
Rules required the State to serve its exhibits on Pindale. Id. at 365-67.

   In a similar situation, a Wisconsin district court, in Chavez v. Mor-
gan, dismissed the State’s response to a habeas corpus petition for
failure to provide an "appropriate answer" which would include "cop-
ies of the relevant judgment of conviction, any available and relevant
transcripts, and any post-conviction pleadings and decisions," as
required by Habeas Rule 5. 932 F. Supp. 1152, 1153 (E.D. Wis.
1996). The court explained that Habeas Rule 5 puts the burden on the
State to include the exhibits because petitioners are often "prisoners
with little knowledge of the pleading requirements in habeas cases
and, more importantly, little to no access to the pleadings and other
judicial documents which are necessary to determine whether or not
they have properly exhausted their state court remedies." Id.

   The commentators to have addressed this issue also agree that
Habeas Rule 5 requires service of a habeas corpus answer on the
habeas petitioner, complete with the answer’s exhibits. See 28
Moore’s Federal Practice § 671.03[4] (Matthew Bender 3d ed. 1997)
(recognizing that "the answer should be served on the petitioner or the
petitioner’s attorney" and must "set forth" the following: relevant por-
tions of transcripts; briefs filed by petitioner and government; opin-
ions and orders of state courts); 1 Randy Hertz & James S. Liebman,
Federal Habeas Corpus Practice and Procedure § 19.2 (4th ed. 2001)
("Because Habeas Rule 5 states that ‘relevant’ portions of the record
‘shall be attached to the answer,’ any order under Rules 4 and 5 of
the Rules Governing § 2254 Cases requiring the state to answer the
petition and to serve its answer on the petitioner . . . also presumedly
requires the state to serve on the petitioner — whether or not indigent
                           THOMPSON v. GREENE                             11
— the ‘attached’ portions of the record."). In ruling as we do today,
we join these courts and commentators and conclude that the Attorney
General is required to serve his Answer, including the Exhibits, on
Thompson.8

                                     B.

   The Attorney General also raises on appeal three other contentions
he made below: (1) that he is not required to serve exhibits on habeas
corpus petitioners because they should already possess either the doc-
uments or a general knowledge of their contents; (2) that a petitioner
can obtain such exhibits by showing a "particularized need" and
securing a court order; and (3) that the policy of not serving exhibits
on a petitioner when the Attorney General files five or more is justi-
fied by "the time and expense of copying, binding and indexing, and
delivering documents." Appellees’ Br. at 10. Each of these conten-
  8
    We have previously indicated, by two unpublished decisions, that the
Maryland Attorney General is obliged to serve exhibits to his answers on
habeas corpus petitioners. First, in Wright v. Conroy, we vacated a dis-
missal of a habeas corpus petition where the Attorney General filed his
answer in the district court, but failed to serve seventeen exhibits on the
petitioner. See No. 02-6296, 2002 WL 1357262, at *1 (4th Cir. June 21,
2002). We remanded with instructions to "ensure that Wright is served
with copies of all of the Appellees’ exhibits so that he may consider
those exhibits in preparing his response." Id. at *1-2. In so ruling, we
relied upon Roseboro v. Garrison, 528 F.2d 309, 310 (4th Cir. 1975)
(recognizing that pro se litigants must be notified of their right to respond
to summary judgment requests). Next, in Smoot v. Maryland Attorney
General, the Attorney General again failed to serve a petitioner with the
exhibits contained in his answer. See No. 03-6068, 2003 WL 21855486,
at *1 n.* (4th Cir. Aug. 8, 2003). While we resolved the appeal on other
grounds, we observed that "the district court erred in its failure to have
the State serve Smoot with copies of its exhibits." Id.
   We recognize, of course, that "[i]n the absence of unusual circum-
stances, this Court will not cite an unpublished disposition in any of its
published opinions." Fourth Circuit Local Rule 36(c) (emphasis added).
Such circumstances are apparent here: The Attorney General was both a
party and counsel in the earlier cases. See United States v. O’Day, 667
F.2d 430, 433-34 (4th Cir. 1981) (recognizing "unusual circumstances"
where matter involved similar issues and same counsel).
12                        THOMPSON v. GREENE
tions borders on the frivolous. As our analysis demonstrates, the
applicable rules require the Attorney General to serve a habeas corpus
petitioner with the pleadings (including exhibits) that he files with the
court. It is irrelevant whether a petitioner can demonstrate need to the
court, or whether he already has the documents. Finally, the Attorney
General is not entitled to unilaterally decide not to serve such exhibits
on the basis that doing so would be unduly burdensome. See Mary-
land Local Rule 105(1) (authorizing party to omit filing of "volumi-
nous exhibits appended to a motion or memorandum" only with court
permission).9

                                   IV.

   Pursuant to the foregoing, we vacate the dismissal of Thompson’s
petition and remand for such further proceedings as may be appropri-
ate.10

                                         VACATED AND REMANDED
  9
    The Attorney General also contends, for the first time on appeal, that
if a petitioner does not have the exhibits, he can submit a public informa-
tion request to the State. Because this contention was not raised below,
we need not address it here. See Dixon v. Edwards, 290 F.3d 699 (4th
Cir. 2002) (observing that appellate courts do not ordinarily consider
issues raised for first time on appeal).
   10
      We also deny Thompson’s request that, on remand, his case be reas-
signed to a new judge.